274 F.2d 826
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ST. PAUL BUILDING & CONSTRUCTION TRADES COUNCIL, AFL-CIO, et al.
No. 16407.
United States Court of Appeals Eighth Circuit.
January 29, 1960.

On petition for enforcement of order of National Labor Relations Board.
Thomas J. McDermott, Assoc. Gen. Counsel, and Marcel Mallet-Prevost, Asst. Gen. Counsel, National Labor Relations Board, Washington, D. C., for petitioner.
Donald C. Savelkoul, St. Paul, Minn., for respondents.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement and stipulation filed with Board.